 1
                                   UNITED STATES DISTRICT COURT
 2
                                 NORTHERN DISTRICT OF CALIFORNIA
 3
                                            OAKLAND DIVISION
 4
     TUCKER DURNFORD, individually and                          Case No.: 4:15-cv-00413-HSG
 5   on behalf of all others similarly situated,
                                                                ORDER GRANTING STIPULATED
 6                  Plaintiff,                                  REQUEST TO CONTINUE CASE
                                                                MANAGEMENT CONFERENCE
 7          v.
                                                                Hon. Haywood S. Gilliam, Jr.
 8   MUSCLEPHARM CORP.,
 9                  Defendant.
10

11
            Upon review of the parties’ Stipulated Request to Continue Case Management Conference,
12
     and good cause showing therefor, it is hereby ordered that the Case Management Conference set for
13
     December 4, 2018 in this matter is continued to December 18, 2018, at 2:00 p.m.
14

15   DATED: November 28, 2018
16

17
                                                         Hon. Haywood S. Gilliam, Jr.
18                                                       United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                          1
                             ORDER GRANTING STIPULATED REQUEST TO CONTINUE CMC
                                                   4:15-cv-00413-HSG
